IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
STATE OF FLORIDA,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D13-5718
RANDAL DEAN RATLEDGE,

      Appellee.

_____________________________/

Opinion filed February 13, 2015.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, Giselle Denise Lylen, Assistant Attorney General, Tallahassee, and
Brittany Rose Mauerberger, Assistant State Attorney, Jacksonville, for Appellant.

Wm. J. Sheppard, Elizabeth L. White, Matthew R. Kachergus, Bryan E. DeMaggio
of Sheppard, White, Kachergus & Demaggio, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and ROWE, JJ., CONCUR.